Appeal, insofar as taken from the letter of the Clerk of the Appellate Division, Second Department, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the letter is neither a judgment nor an order from which an appeal to this Court may be taken (see, CPLR 5512 [a]; 5602 [a]); appeal, insofar as taken from four orders of the Appellate Division, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the four Appellate Division orders appealed from do not finally determine the action within the meaning of the Constitution.